 


110 HR 6695 IH: To amend title 38, United States Code, to conform the mileage reimbursement rates used under the beneficiary travel program administered by the Secretary of Veterans Affairs to the mileage reimbursement rates for Government employees on official business who use privately owned vehicles, to eliminate all deductibles under the beneficiary travel program, to ensure that all veterans can participate in the beneficiary travel program, and for other purposes.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6695 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Walz of Minnesota (for himself, Mr. Courtney, Ms. Bordallo, Mr. Hall of New York, Mr. Hayes, Mr. Hill, Mr. Kagen, Mr. Kline of Minnesota, Mr. Kuhl of New York, Mr. LoBiondo, Mr. Rodriguez, Mr. Space, Ms. Sutton, and Mr. Peterson of Minnesota) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to conform the mileage reimbursement rates used under the beneficiary travel program administered by the Secretary of Veterans Affairs to the mileage reimbursement rates for Government employees on official business who use privately owned vehicles, to eliminate all deductibles under the beneficiary travel program, to ensure that all veterans can participate in the beneficiary travel program, and for other purposes. 
 
 
2.Veterans beneficiary travel program 
(a)Determination of Mileage Reimbursement RateSubsection (g) of section 111 of title 38, United States Code, is amended to read as follows: 
 
(g) 
(1)In determining the amount of any allowance or reimbursement to be paid under this section, the Secretary shall use the mileage reimbursement rates for the use of privately owned vehicles by Government employees on official business, as prescribed by the Administrator of General Services under section 5707(b) of title 5. 
(2)Subject to the availability of appropriations to carry out this section, the Secretary may modify the amount of allowances or reimbursement to be paid under this section using a mileage reimbursement rate in excess of the rate prescribed under paragraph (1). 
(3) 
(A)Except as provided in subparagraph (B), the Secretary shall not make payments under this section for travel performed by a special mode of travel unless— 
(i)the travel by the special mode of travel is medically required and is authorized by the Secretary before the travel begins; or 
(ii)the travel by the special mode of travel is in connection with a medical emergency of such a nature that the delay incident to obtaining authorization from the Secretary to use that mode of travel would have been hazardous to the person’s life or health. 
(B)In the case of travel by a person to or from a Department facility by special mode of travel, the Secretary may provide payment under this section to the provider of the transportation by special mode before determining the eligibility of such person for such payment if the Secretary determines that providing such payment is in the best interest of furnishing care and services. Such a payment shall be made subject to subsequently recovering from such person the amount of the payment if such person is determined to have been ineligible for payment for such travel. 
(4)In no event shall payment be provided under this section— 
 (A) to reimburse for the cost of travel by privately owned vehicle in any amount in excess of the cost of such travel by public transportation unless— 
(i)public transportation is not reasonably accessible or would be medically inadvisable, or 
(ii)the cost of such travel is not greater than the cost of public transportation; and  
 (B) in excess of the actual expense incurred by the person claiming reimbursement, as certified in writing by such person. . 
(b)Elimination of deductionsSuch section is further amended by striking subsection (c). 
(c)Eligible recipientsSubsection (b) of such section is amended to read as follows: 
 
(b)With respect to any fiscal year, if the Secretary exercises the authority provided by subsection (a) to make payments, the Secretary shall make the payments available to or for all persons eligible for examination, treatment, care, rehabilitation, or counseling described in subsection (a).. 
(d)Implementation ReportNot later than 14 months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing an estimate of the additional costs incurred by the Department of Veterans Affairs because of the amendments made by this section. 
(e)Effective DateThe amendments made by this section shall apply with respect to travel expenses incurred after the expiration of the 90-day period that begins on the date of the enactment of this Act. 
 
